IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 279 EAL 2021
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
MALIK HOWIE,                                 :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of May, 2022, the Petition for Allowance of Appeal is

DENIED. Petitioner’s Application to Proceed Pro Se is also DENIED.